—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered November 15, 1993, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issues raised by the defendant are unpreserved for appellate review and we decline to review them in the exercise of *717our interest of justice jurisdiction (see, CPL 470.05 [2]; 470.15 [6]). Mangano, P. J., Joy, Krausman and Florio, JJ., concur.